      Case 1:20-cv-01922-JEJ-EBC Document 12 Filed 01/25/21 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CRAIG ALFORD,            :
            Petitioner,  :                       1:20-cv-1922
                         :
   v.                    :                       Hon. John E. Jones III
                         :
WARDEN DAVID PENCHISHEN, :
            Respondent.  :

                               MEMORANDUM

                                January 25, 2021

       On October 19, 2020, Petitioner Craig Alford, a pretrial detainee confined at

the Northampton County Jail, Easton, Pennsylvania, initiated the instant petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2254, asserting that he is subject

to excessive bail. He also complains various constitutional violations including,

due process and equal protection violations, a lack of access to the law library, and

retaliation. (Doc. 1, pp. 1, 2). He seeks to proceed in forma pauperis (Docs. 4, 5),

and requests a court order granting him access to the law library. (Doc. 9).

       Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Courts states that “[i]f it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court, the judge

must dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b)

permits application of rules to habeas corpus petitions pursuant to 28 U.S.C. §
      Case 1:20-cv-01922-JEJ-EBC Document 12 Filed 01/25/21 Page 2 of 7




2241. A petition may be dismissed without review of an answer when the petition

is frivolous, or obviously lacking in merit, or where . . . the necessary facts can be

determined from the petition itself. . . . ” Allen v. Perini, 424 F.2d 134, 141 (6th

Cir. 1970).

      Preliminary review reveals that the petition is subject to summary dismissal.

I.    BACKGROUND

      Petitioner asserts that on June 7, 2020, officials placed him in the Monroe

County Jail “with an excessive bail.” (Doc. 1, p. 1). Additionally, he asserts that

his arraignment had been delayed until September 2, 2020. (Id.). He indicates that

he sought release based on due process violations and that the Pennsylvania State

Attorney General was notified of his circumstances. (Id. at 2).

      He also claims that the Monroe County Correctional Facility in Stroudsburg,

Pennsylvania, where he was housed prior to his transfer to the Northampton

County Jail, lacks an adequate law library. And “to add insult to injury, [he] was

transferred from ‘Monroe County’ to “Northampton County” without due process”

and in retaliation for his pursuit of civil litigation. (Id. at 3, 4). He seeks

intervention from this Court, including an order directing he be transferred back to

the Monroe County Correctional Facility.



                                            2
      Case 1:20-cv-01922-JEJ-EBC Document 12 Filed 01/25/21 Page 3 of 7




      An electronic search via the Unified Judicial System of Pennsylvania Web

Portal, https://ujsportal.pacourts.us/DocketSheets/CP.aspx, indicates that he has

two criminal actions pending in the Court of Common Pleas of Monroe County,

CP-45-CR-295-2020, and CP-45-CR-929-2020. Presently pending in those

actions are petitions for writs of habeas corpus, appeals to the Pennsylvania

Superior Court, and motions for nominal bail. Additionally, on January 21, 2020,

the state amended the criminal informations in both criminal proceedings.

II.   DISCUSSION

      A.     Habeas Corpus Relief

      Pursuant to 28 U.S.C. § 2254, a person in state custody may file an

application for a writ of habeas corpus challenging the fact or length of his or her

confinement. See Preiser v. Rodriguez, 411 U.S. 475, 494 (1973); Tedford v.

Hepting, 990 F.2d 745, 748 (3d Cir. 1993). However, this section specifically

provides that the person must be in custody pursuant to the judgment of a State. It

is apparent from the instant petition that he has not yet been tried or convicted on

the criminal charges he faces in Monroe County. See 28 U.S.C. § 2254(a). Thus,

he is not yet in custody pursuant to the judgment of a state court.

      Notwithstanding this deficiency, generally, federal courts must adjudicate all

cases and controversies that are properly before them. New Orleans Pub. Serv.,

                                          3
      Case 1:20-cv-01922-JEJ-EBC Document 12 Filed 01/25/21 Page 4 of 7




Inc. v. Council of City of New Orleans, 491 U.S. 350, 358 (1989). Abstention,

however, “is the judicially created doctrine under which a federal court will decline

to exercise its jurisdiction so that a state court or state agency will have the

opportunity to decide the matters at issue.” Heritage Farms, Inc. v. Solebury Twp.,

671 F.2d 743, 746 (3d Cir. 1982). In Younger v. Harris, the United States

Supreme Court “established a principle of abstention when federal adjudication

would disrupt an ongoing state criminal proceeding.” Yang v. Tsui, 416 F.3d 199,

202 (3d Cir. 2005) (discussing Younger, 401 U.S. 37 (1971)). The Younger Court

based its decision on the principles of comity and “the longstanding public policy

against federal court interference with state court proceedings.” Younger, 401 U.S.

at 43. Younger abstention applies when the following three requirements are met:

“(1) there are ongoing state proceedings that are judicial in nature; (2) the state

proceedings implicate important state interests; and (3) the state proceedings afford

an adequate opportunity to raise the federal claims.” Lazaridis v. Wehmer, 591

F.3d 666, 670 (3d Cir. 2010) (quoting Addiction Specialists, Inc. v. Twp. of

Hampton, 411 F.3d 399, 408 (3d Cir. 2005)).

      Notably, even when all requirements are met, abstention is not appropriate

when the following extraordinary circumstances exist: “(1) the state proceedings

are being undertaken in bad faith or for purposes of harassment or (2) some other

                                            4
      Case 1:20-cv-01922-JEJ-EBC Document 12 Filed 01/25/21 Page 5 of 7




extraordinary circumstances exist, such as proceedings pursuant to a flagrantly

unconstitutional statute. . . .” Schall v. Jovce, 885 F.2d 101, 106 (3d Cir. 1989).

These exceptions are to be narrowly construed. Loftus v. Twp. of Lawrence Park,

764 F. Supp. 354, 357 (W.D. Pa. 1991).

      It is evident from the state court electronic dockets and the petition that

Petitioner is in ongoing criminal proceedings which implicate important state

interests in that he is actively engaged in defending against those proceedings.

Because there is relief available at the state court level, there is an absence of

extraordinary circumstances that would warrant the intervention of a federal court

on this issue. Thus, out of deference to the state judicial process, it is appropriate

to abstain from entertaining the petition. Indeed, “[i]n no area of the law is the

need for a federal court to stay its hand pending completion of state proceedings

more evident than in the case of pending criminal proceedings.” Evans v. Court of

Common Pleas, 959 F.2d 1227, 1234 (3d Cir. 1992).

      B.     Civil Rights Claims

      To the extent Petitioner includes civil rights claims in his habeas petitions,

“habeas relief is clearly quite limited: ‘The underlying purpose of proceedings

under the ‘Great Writ’ of habeas corpus has traditionally been to ‘inquire into the

legality of the detention, and the only judicial relief authorized was the discharge

                                           5
       Case 1:20-cv-01922-JEJ-EBC Document 12 Filed 01/25/21 Page 6 of 7




of the prisoner or his admission to bail, and that only if his detention were found to

be unlawful.’” Leamer v. Fauver, 288 F.3d 532, 540 (3d Cir. 2002) (quoting

Powers of Congress and the Court Regarding the Availability and Scope of

Review, 114 Harv.L.Rev. 1551, 1553 (2001)). When seeking to impose liability

due to the deprivation of any rights, privileges, or immunities secured by the

Constitution and laws, the appropriate remedy is a civil rights action. See Leamer,

288 F.3d at 540. “Habeas corpus is not an appropriate or available federal

remedy.” See Linnen v. Armainis, 991 F.2d 1102, 1109 (3d Cir. 1993).

       Those claims for which he seeks to impose liability due to the deprivation of

certain rights and privileges are erroneously included in his petition for writ of

habeas corpus as they do not involve a challenge to the legality of his present

incarceration. Consequently, they will be dismissed without prejudice to his right

to reassert them in a properly filed civil rights action.

III.   CONCLUSION

       For the reasons set forth above, the petition for writ of habeas corpus will be

dismissed.

IV.    CERTIFICATE OF APPEALABILITY

       Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability (“COA”), an appeal may not be taken from a final order

                                            6
       Case 1:20-cv-01922-JEJ-EBC Document 12 Filed 01/25/21 Page 7 of 7




in a proceeding under 28 U.S.C. § 2254. A COA may issue only if the applicant

has made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322 (2003).

“When the district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claim, a COA should issue when

the prisoner shows, at least, that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, jurists of

reason would not find the disposition of this case debatable. Accordingly, there is

no basis for the issuance of a certificate of appealability.

       The denial of a certificate of appealability does not prevent Petitioner from

appealing the order dismissing his petition so long as he seeks, and obtains, a

certificate of appealability from the court of appeals. See FED. R. APP. P. 22(b)(1),

(2).

       A separate Order will enter.
